TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00040-CV



                                Gale Elizabeth Griggs, Appellant

                                                  v.

                                  John Michael Griggs, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
      NO. C2009-0643D, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gale Elizabeth Griggs filed her notice of appeal on January 24, 2011. On

April 4, 2011, this Court received notice from the district clerk’s office of Comal County, Texas, that

appellant had not paid or made arrangements to pay for the clerk’s record. On April 26, 2011, the

Clerk of this Court sent notice to appellant requesting that appellant make arrangements for the

clerk’s record and submit a status report regarding this appeal. The Clerk also notified appellant

that her appeal would be dismissed for want of prosecution if she did not respond to this Court by

May 6, 2011. To date, appellant has not responded to this Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b), (c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Prosecution

Filed: June 14, 2011




                                             2